PER CURIAM.
Appellant, Eldrick Wooding, seeks to appeal “a ruling” purportedly made on November 17, 2011, “stop[ping] the Defendant from filing his ‘pro Se’ Motion.” While our review of the record and trial court docket reflects Wooding, indeed, filed some type of pro se motion that was set for hearing for November 17, 2011, the record before us does not include the motion described by Wooding, or a written order reflecting a ruling on such motion. Therefore, we dismiss the appeal as premature.
Appeal dismissed.